January 3, 2012 BY FAX AND EDGAR Securities and Exchange Commission treet NE Washington, DC20549-7010 USA Andrew Mew Accounting Branch Chief Dear Sirs: Re:General Metals Corporation Item 4.01 Form 8-K Filed December 19, 2011 File No. 000-30230 In connection with your comment letter dated December 19, 2011, General Metals Corporation (the “Company”) acknowledges that: 1. the Company is responsible for the adequacy and accuracy of the disclosure in the filing; 2. staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. GENERAL METALS CORPORATION Per:/s/ Daniel J. Forbush Daniel J. Forbush, CPA President, CEO and CFO
